Citation Nr: 0937772	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for painful joints.

3.  Entitlement to service connection for lower back pain.

4.  Entitlement to service connection for left side disorder.

5.  Entitlement to service connection for right knee 
disorder.

6.  Entitlement to service connection for left knee disorder.

7.  Entitlement to service connection for left ankle 
tendonitis.

8.  Entitlement to service connection for right ankle 
tendonitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In May 2009, the Veteran waived RO consideration of his 
additional evidence.

In May 2009, the Veteran presented personal testimony during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for lower 
back pain, right knee disorder, left knee disorder, left 
ankle tendonitis, and right ankle tendonitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On May 7, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant during a videoconference hearing before the 
undersigned Veterans Law Judge that a withdrawal of the 
appeal as to service connection for bilateral hearing loss, 
painful joints, and left side disorder is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for bilateral hearing loss by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for painful joints by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for left side disorder by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (8).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (8).  The appellant has withdrawn the 
appeal concerning service connection for bilateral hearing 
loss, painful joints, and left side disorder, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to service connection for bilateral hearing 
loss is dismissed.

The appeal as to service connection for painful joints is 
dismissed.

The appeal as to service connection for left side disorder is 
dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

In February 2009, the Veteran submitted two signed copies of 
VA form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs):  one for 
Dr. B. K., and one for Charleston Naval Hospital.  
Unfortunately, records from these sources are not in the 
claims file.  Additionally, during his May 2009 
videoconference hearing, the Veteran mentioned that he was 
receiving treatment from Dr. B.  No records from Dr. B are in 
the claims file.  As information from these sources is 
possibly relevant to the Veteran's claims, a remand is in 
order for these records to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for his claimed 
disorders.  After the Veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims folder.  In 
particular, the AMC/RO should attempt to 
obtain relevant records from Dr. B. K., 
Charleston Naval Hospital, and Dr. B..  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following the completion of the above 
development, if and only if the obtained 
records show evidence of a current low 
back disorder, left or right knee 
disorder, or left or right ankle disorder, 
the AOJ should schedule the Veteran for an 
appropriate examination by a physician 
regarding his claims.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.

As part of the examination report, the 
physician is requested to express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that the Veteran 
has a low back disorder, left or right 
knee disorder, or left or right ankle 
disorder related to an event, injury, or 
disease in service.

A complete rationale must be provided for 
all opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder. The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


